DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed January 5, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
Claims 1, 4-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffar et al. (US 4,183,915) in view of Reynolds (WO 98/40406). The rejection is maintained and further applied to new claims 18-32
Gaffar et al. disclose an aqueous solution useful for remineralizing subsurface carious lesions of dental enamel which solution contains sources of calcium ions and phosphate ions as well as fluoride ions and further includes as an agent to stabilize the solution against precipitation, an antinucleating agent such as ethylenediamine tetramethylenephosphonic acid or water soluble salt thereof, the pH of the solution being about 5-9, preferably close to physiological conditions, such as about 6.8-7.5 (Abstract). The stable remineralizing solution is prepared by adding the calcium ion and phosphate ion sources to water and lowering the pH to keep the solution clear. The ion sources may be a single material, such as tricalcium phosphate or may be a plurality of materials, such as calcium chloride and sodium dihydrogen orthophosphate. The ratio of calcium ion to phosphate ion may be from about 0.01 to about 100:1, but is desirably about 1.67:1 in order to optimally form hydroxyapatite, for instance using about 1.5mM calcium ion and 0.9mM phosphate ion in solution. The solution can then be stabilized against precipitation by incorporating therein an effective antinucleating agent, such as ethylene diamine tetramethylenephosphonic acid, pentasodium salt. The antinucleating agent is added to the solution in amount of about 1.times.10.sup.-6 M to 1.times.10.sup.-4 M, typically about 3.times.10.sup.-4 M (300 ppm) and thoroughly mixed therein.  The pH can then be maintained or even raised to about 9, with the effective antinucleating agent preventing precipitation of hydroxyapatite. Preferably it is raised to a physiological pH in the range of about 7 to 7.5. Basic materials of the type indicated may be employed to raise the pH.    A fluoride ion source such as sodium fluoride or sodium monofluorophosphate is then added in the indicated amount and the solution can be diluted to a desired concentration. In the solution of the present invention the fluoride does not cause the hydroxyapatite to precipitate. Thus, the solution can be maintained for a long period of time, remaining effective when brought into contact with dental material to remineralize sub-surface lesions. The solution can be used as such or incorporated into dental compositions, such as mouth rinse. This would meet the limitations of the instant claims because the solution is not dried and then made into a solution as Applicant argues in regard to the withdrawn rejection over Reynolds.
Gaffar et al. is differ from the instant claims insofar as they do not disclose that the stabilizer is a phosphopeptide. 
Reynolds discloses calcium phosphopeptide complexes. The complexes comprise phosphopeptides stabilized amorphous calcium fluoride phosphates (ACFP) (Abstract). The stabilized ACFP is made by mixing casein with calcium chloride, disodium phosphate and sodium fluoride (page 13). These meet the salts and the solubilities of the instant claims.  The composition may be formulated into oral care compositions and include liquids (page 11, line 1).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the Application was filed to have used a phosphopeptide as a stabilizer in the compositions of Gaffar et al. because they are suitable stabilizers and increase the anticariogenic activity of the composition.

Response to Arguments
The Examiner submits that in regards to Gaffar disclosing that not all anti-nucleating agents are satisfactory stabilizers, Gaffar does not disclose that this applies to phosphopeptides. Although the phosphopeptides are different than the compounds of Gaffar, they provide the same function of acting as a stabilizer to calcium phosphate compositions. Therefore, one of ordinary skill in the art would reasonably conclude that phosphopeptides could be used in the composition of Gaffar with a reasonably expectation of success.  In regard Reynolds teaching phosphopeptides cannot be used in preparing a stable liquid, this does not appear to be disclosed by Reynolds. It appears Reynolds discloses a different process but not that composition cannot be prepared as a liquid. Therefore, one would not be deterred from adding phosphopeptides when performing the process of Gaffar. One would expect that the phosphopeptides would serve as an anti-nucleating  agent in the method of Gaffar because Reynolds discloses phosphopeptides are stabilizers. In regards to the formation of concentration gradients in the mixture, the method would still yield a composition comprising soluble or at least a metastable stabilized amorphous calcium phosphate and fluoride. The claims do not recite that these components have to be in a particular concentration within the composition. Further it is not clear how applicant has arrived at the conclusion that concentration gradients would be formed. Ultimately Gaffar, with addition of phosphopeptides, discloses a single reaction method that would lead to the composition of the instant claims because the components are mixed at a certain pH before the pH is raised. One would not raise the pH before the phosphopeptide of Reynolds is added to the composition of Gaffar because Gaffar instructs to add the stabilizer before raising the pH. Therefore, Gaffar discloses a one reaction method.  


Conclusion
Claims 1, 4-9, 14-15, 18-19 and 26-32 are rejected.
Claims 20-22 are withdrawn.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612